Citation Nr: 9922529	
Decision Date: 08/11/99    Archive Date: 08/24/99

DOCKET NO.  94-29 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a rating in excess of 40 percent for status 
post laminectomy L4-L5 with history of radicular leg pain, to 
include the issue of entitlement to an extraschedular rating 
under 38 C.F.R. § 3.321 (1998).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. A. Saadat, Associate Counsel

INTRODUCTION

The veteran had active military service from May 1963 to June 
1993.

This appeal arises from a February 1994 rating action, by 
which the Department of Veterans Affairs (VA) Regional Office 
(RO) in Winston-Salem, North Carolina, granted service 
connection for status post laminectomy L4-l5 with history of 
radicular leg pain, and assigned a 10 percent rating for this 
condition, effective from July 1, 1993.  

In May 1997, the Board of Veterans' Appeals (Board) remanded 
the veteran's claim for additional development.  In a 
February 1998 supplemental statement of the case, the RO 
granted a rating of 40 percent rating for status post 
laminectomy L4-L5 with history of radicular leg pain.  In 
June 1998, the Board remanded the veteran's claim again for 
additional development.  In a March 1999 supplemental 
statement of the case, the RO confirmed the 40 percent rating 
for status post laminectomy L4-L5 with history of radicular 
leg pain.

On his August 1994 Form 9, the veteran indicated that he 
wanted to testify before a Board member, and also indicated 
that he wanted to appear before a local hearing officer.  The 
veteran testified before a local hearing officer in September 
1994.  In a written statement received by the Board in June 
1998, the veteran indicated that he no longer wanted a Board 
hearing.  


FINDINGS OF FACT 

1. The veteran has asserted that his status post laminectomy 
L4-L5 with history of radicular leg pain is worse than 
currently evaluated by the RO.

2. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

3. The veteran's status post laminectomy L4-L5 is manifested 
by pain which limits his functional activity during flare-ups 
or when the low back is used repeatedly over a period of 
time. 

4.  The service connected low back disability is equivalent 
to pronounced intervertebral disc syndrome.


CONCLUSIONS OF LAW

1.  The veteran has stated a well-grounded claim for a rating 
in excess of 40 percent for status post laminectomy L4-L5 
with history of radicular leg pain.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  VA has satisfied its duty to assist the veteran.  38 
U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 (1998).

3. A rating of 60 percent rating for status post laminectomy 
L4-L5 with history of radicular leg pain is warranted.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 
5289, 5292, 5293, 5295 (1998); VAOPGCPREC 36-97.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service medical records reflect that the veteran had numerous 
complaints regarding pain in his lower back.  In March 1991, 
he underwent a laminectomy at L4-L5.  

In October 1993, the veteran filed a claim concerning, in 
part, a lower back condition.  

The veteran was examined for VA purposes in December 1993.  
It was noted that the veteran had had a laminectomy 
approximately three years before.  Upon examination, he had a 
palpable bony deficit of the previous laminectomy site.  He 
had full forward and lateral bending and 5/5 muscle strength 
throughout his lower extremities.  Straight leg raising was 
negative for reproduction of radicular signs and deep tendon 
responses were +2 bilaterally.  An X-ray of the low back 
revealed evidence of previous laminectomy.  There was no real 
evidence of early degenerative changes.  

By a February 1994 rating action, the RO granted service 
connection for status post laminectomy L4-L5 with history of 
radicular leg pain and assigned a 10 percent rating for this 
condition, effective from July 1, 1993.  

In his substantive appeal, the veteran asserted that his back 
condition was such that attacks of back pain would occur 
without warning and were severe with only intermittent 
relief.  He stated that after leaving the service, he took a 
job at an auto shop.  For six months, he never had a day 
without lower back pain, and on occasions he had to leave 
work early because he could not stand due to the pain.  He 
had to miss several days from work because he could not see 
an orthopedist.  Eventually he had to quit the job because of 
so much lost time from work.  The veteran stated that he now 
had a job with a county parks department.  He did not have to 
do any lifting for this job, but did have to do quite a bit 
of walking.  In early May 1994, the veteran's back became so 
bad that he fell on the floor three different times trying to 
walk down the hall.  He was taken to a hospital, given a shot 
of medication and told to stay in bed for one week.  After 
four days, he was no better and he went back in the hospital 
for more medication.  At the end of ten days, the veteran was 
finally able to return to work.  

The veteran further asserted that the walking he had to do 
for work was extremely difficult if he stepped the wrong way.  
The pain became severe and radiated down his back and left 
leg.  The severe lower back pain and sciatic nerve problems 
continued to result in loss of time at his work, according to 
the veteran.  

The veteran testified before a local hearing officer in 
September 1994.  He claimed to be in pain at the time of the 
hearing, and stated that he was only pain-free while 
sleeping.  The veteran wore a brace when he was active and 
walking, and also while working part-time as a parking 
attendant.  The veteran stated that his back had given him so 
much trouble while working in a prior job as a small engine 
mechanic that he missed a great deal of time and he had to 
quit.  He claimed that he had also lost a lot of time due to 
his condition in his current work as a parking attendant.  
The veteran stated that he had grandchildren and that his 
current condition prevented him from picking them up or 
interacting with them as he wanted to.  The veteran claimed 
that after sitting for a long time, he would get a throbbing 
pain shooting down the left side.  He felt "kind of a 
tingling in my feet like nerves down the back of my legs," 
and also felt numbness in his legs and feet.  The veteran had 
trouble getting up after sitting for a long time, and needed 
assistance to get up.  He was unable to lift anything.  His 
back condition would worsen after doing a lot of walking: he 
could walk for approximately 500 yards and then would have to 
sit down.  The pain from his condition would wake him up at 
night.  He was unable to bend forward very much.  He even had 
trouble putting his shoes on from a sitting position.  His 
wife would have to put his shoes on "all the time."  He 
stated that the pain was not quite as bad when he bent side 
to side, but stated that it still bothered him.  He did not 
lean back very much.  He was unable to perform household 
functions. 

The veteran also stated that radiating pain from his back was 
worse in his left leg than the right, but he had problems 
with both, especially after sitting for any length of time or 
walking any distance.  The veteran stated that he had once 
been placed on a TENS unit, but it did not give him much 
relief.  The veteran asserted that in the prior six months, 
he had missed two weeks due to a "real bad attack," during 
which he went to the hospital for shots.  The veteran also 
stated that he had missed other various days of work, making 
it a total of approximately three weeks of work missed.  

In December 1994, medical records from the Camp Lejeune Naval 
Hospital in North Carolina were associated with the claims 
file.  These records reflect that in April 1994, the veteran 
had low back pain with radiation to the left knee area.  He 
was referred for consultation.  In October 1994, the veteran 
was seen in a clinical setting complaining of sharp back 
pain, which he indicated had a severity of 10 on a scale of 
10.  He had apparently been attacked by a bee and his 
symptoms started after he had jumped around during the 
attack.  Upon examination, the veteran appeared moderately 
uncomfortable and his gait was guarded.  He was able to sit 
and stand, his deep tendon responses were 2+ and leg lifts 
were 30 percent bilaterally.  There was no paresthesia or 
edema.  There was mild tenderness on palpation on the right.  
An X-ray apparently indicated degenerative joint disease, and 
the veteran was assessed as having, in part, acute lumbar 
strain.

Five days later, the veteran was moving better and his gait 
was more stable.  The lumbar area was nontender and there was 
no heat.  Deep tendon responses were 2+, and the veteran was 
assessed as having, in part, degenerative joint disease and 
improving lumbar strain.  

The Board remanded the veteran's claim for additional 
development in May 1997.

Subsequently in May 1997, medical records from the VA Medical 
Center (VAMC) in Fayetteville, North Carolina, were 
associated with the claims file.  These records reflect that 
in June 1994, the veteran had sought outpatient treatment 
with a history of low back pain.  He reported that his 
symptoms were improving week by week.  His chronic back pain 
was described as unpredictable.  His most recent attack had 
been in May 1994.  A midline lumbar scar was noted.  The 
veteran's lumbosacral spine was stiff and there was loss of 
curve.  There was no muscle spasm.  In October 1994, the 
veteran again sought outpatient treatment after experiencing 
a flare-up of back pain the week before.  He had apparently 
sought treatment at the Camp Lejeune Naval Hospital, where he 
was given medication.  The veteran reported that he always 
had pain and that the flare-ups would absolutely stop him 
cold.  Rest was the only thing that really helped the bad 
spells.  The veteran was also quite constipated since the 
onset of pain.  The veteran's lumbosacral stain was diagnosed 
as being "acute."  

These records also reflect that subsequently in October 1994, 
the veteran was examined, and it was noted that his pain was 
aggravated with prolonged sitting and walking.  He usually 
slept well.  Bedrest was required for acute flare-ups.  Upon 
examination, there was tenderness at L5-S1 and decreased 
range of motion in all areas of the back.  Straight leg 
raising was positive.  It was noted that the veteran's 
symptoms were presently tolerable so spinal 
fusion/instrumentation was not indicated.  The veteran was 
advised that this might be indicated if his symptoms 
increased.  In August 1995, the veteran was walking O.K. 
without assistance.  He stated that he had bilateral leg pain 
which had increased in the prior two weeks.  He denied doing 
any heavy lifting.  Upon examination, the veteran had 
slightly positive straight leg raising in both legs.  In 
December 1995, the veteran denied any new changes and was in 
no acute distress.  One of his medications was discontinued.  

These records also reflect that in January 1996, the veteran 
was followed up for chronic low back pain.  It was noted that 
he presently worked at a recreation department.  A TENS unit 
had apparently helped him and he was using it regularly.  
Upon examination, the veteran was alert, oriented and 
ambulatory.  He was in no acute distress and was able to walk 
on his toes and heels.  Patellae and ankle reflexes were 
normal.  His condition was stable.  It was recommended that 
the veteran continue with his TENS unit and continue to avoid 
heavy lifting.  In May 1996, the veteran reported to be doing 
O.K. and he obtained prescription refills.  In September 
1996, the veteran complained of leg and back pain while 
obtaining additional medication for an unrelated condition.  
In February 1997, the veteran continued to have chronic back 
pain.  Motrin helped with minimal side effects.  The veteran 
was in no acute distress. 

In July 1997, additional medical records from the Camp 
Lejeune Naval Hospital were associated with the claims file.  
These records reflect that in July 1996, the veteran 
complained of low back pain for the prior 12 hours following 
lifting.  He also reported radiation of the pain to below his 
knees.  Examination revealed mild bilateral L1 tenderness.  
Straight leg raising was positive at 60 degrees bilaterally.  
Deep tendon response and sensorineural examination was within 
normal limits.  In March 1997, the veteran reported with 
chronic back problems and indicated that he had been in great 
pain for the prior five days despite medication.  There was 
no evidence of acute injury or leg numbness.  Upon 
examination, there was tenderness in the lower back lateral 
to the lumbar spine.  Straight leg raising was to 20 percent.  
The veteran was unable to show much mobility at his waist.  
The veteran was assessed as having an acute exacerbation of 
his chronic back problems.  Five radiological views of the 
lumbosacral spine showed mild narrowing of all the lumbar 
disc spaces including L5-S1.  Mild anterolateral spurring of 
bodies was seen at all levels.  A small posterior spur was 
present at L5-S1.  Total laminectomy had been performed at L4 
and L5.  Minimal thoracolumbar scoliosis was present.  
Moderate degenerative arthritis was seen in the apophyseal 
joints at L5-S1.  

The veteran underwent a diseases/injuries of the spinal cord 
examination for VA purposes in August 1997.  The examiner 
noted that the veteran's pain that day was mostly in the left 
leg and left back.  He used Motrin each day and sometimes 
used a stimulating cream.  He used a TENS unit 3 or 4 times 
every week.  He was able to use a self-propelled mower, 
vacuum, and walk at the local shopping center.  He had seen 
no definite trend in his back pain.  Steps would jar his back 
and legs, and cause him to go to bed for two or three days.  

Upon examination, the strength of the veteran's quadriceps, 
anterior tibias and hamstrings were normal.  He could lift 
himself onto the table with his arms easily.  There were no 
fasciculations and no atrophy.  Reflexes at the knee and 
ankle were symmetric and active.  Babinski signs were absent.  
Alternate motion bilaterally and straight leg raising were 
normal.  Superficial sensation in the upper and lower 
extremities, traced figures in four extremities and vibration 
in four extremities were normal.  Joint sense in the lower 
extremities was normal.  The examiner concluded that the 
veteran's back and leg pains were neurologically negative.  

The veteran also underwent a spine examination for VA 
purposes in August 1997.  The veteran complained of constant 
lumbosacral pain with intermittent bilateral sciatica which 
was aggravated by increased physical activity, bending, 
sitting, and standing.  The veteran denied bladder 
difficulty.  The veteran stated that he had worked as a park 
attendant for 18 months following discharge from service, and 
that he had lost 15 days due to flare-ups of low back pain 
during this time.  He then worked as a mechanic for five 
months and lost 15 days of work due to recurrent lumbosacral 
pain.  At the time of the examination, the veteran was 
working full -time in a parks and recreation department.  He 
had held this job for the prior two years and had lost eight 
days of work during that time due to recurrent episodes of 
acute low back pain.  The veteran described ten to twelve 
painful episodes of low back pain during the prior four years 
which required that he seek medical attention.  He had been 
treated with injections, oral medication, and bed rest at 
home.  He stated that these episodes would last approximately 
five to seven days.  The veteran was taking Motrin and 
Flexeril for constant lumbosacral pain and had a TENS unit 
which he used intermittently.  

Examination of the lumbosacral spine revealed a well-healed 
midline incision with normal lumbar lordosis when standing 
without body list or spasm of the paraspinal musculature.  
There was no tenderness to palpation over the lumbar spine or 
over the paraspinal musculature.  

There was limited range of motion about the lumbodorsal 
spine.  The examiner provided both the normal ranges of 
motion for the lumbodorsal spine as well the ranges exhibited 
by the veteran.  During the examination, the veteran's 
forward flexion was to 30 degrees (normal was to 90 degrees).  
Extension was from 5 to 10 degrees (normal was to 30 
degrees).  Right and left lateral flexion was from 10 to 15 
degrees (normal was to 20 degrees).  Trunk rotation was to 15 
degrees (normal was to 30 degrees).  The examiner was unable 
to detect any weakened movement, excessive fatigability or 
incoordination of movement.  The iliac crests were level and 
the legs were equal in length without measurable 
circumferential atrophy of the thigh or calf.  Straight leg 
raising was possible to 30 degrees bilaterally, and the deep 
tendon responses were 1+ and symmetrical bilaterally at the 
knees and ankles.  Extension hallucis longus power was rated 
as normal.  Sensorivascular examination was within normal 
limits. 

An X-ray of the veteran's back revealed status post L4-L5 
laminectomy with a mild convex leftward lumbar scoliosis.  
Small anterior osteophytes were noted from L1, L2, L4 and L5 
with degenerative joint disease involving the L4-L5 and L5-S1 
apophyseal joints.  

The veteran gave a history of frequent flare-ups of low back 
pain and sciatica which required bed rest, and the examiner 
noted that this could limit the veteran's functional ability 
during the time of treatment for these acute flare-ups.  The 
examiner was unable to comment about the veteran's degree of 
disability except at the time of examination without pure 
speculation.  

In a February 1998 supplemental statement of the case, the RO 
increased the rating for status post lumbar laminectomy L4-L5 
with history of radicular leg pain to 40, effective July 1, 
1993. 

In June 1998, the Board remanded the veteran's claim again 
for additional development.  

In a July 1998 letter to the veteran, the RO requested 
assistance in obtaining updated medical records.

In August 1998, additional medical records from the Camp 
Lejeune Naval Hospital were associated with the claims file.  
These records reflect, in pertinent part, that in September 
1997, the veteran reported having back pain for the prior 
week and referenced his history of back problems generally.  
The veteran denied any numbness or weakness, or any urinary 
or bowel symptoms.  The veteran was able to walk, with 
stiffness.  A neurovascular examination was O.K., but an 
examination of the back was very limited due to pain.  Severe 
sprain with spasm was noted, however. 

In October 1998, the veteran underwent an examination 
conducted by a private physician who had been contracted for 
this purpose by the RO.  (In the latter part of his report, 
the examiner noted that he had reviewed the veteran's medical 
records).  The veteran reported that he continued to have 
steady lower back pain, sometimes worse with activity.  On a 
normal day, he could do most anything, but when his back 
flared up, he could not do anything.  He could not even stand 
when he had an episode of severe back pain.  During such an 
episode, he would not be able to sit more than 30 minutes or 
stand more than 15 to 20 minutes, although he felt better 
standing up compared to sitting up.  He could walk all right 
but he could not drive or fly when he had his back pain.

The veteran stated that when the pain, tingling, and numbness 
hit him, it usually bothered his left side.  He would get 
pain, weakness, and stiffness of the back during attacks.  On 
a usual day, he could take out the trash and push the lawn 
mower, but he could not do routine activities such as 
climbing stairs or gardening.  The veteran was taking Motrin 
and Flexeril for his condition three times a day, as needed.  

Upon examination, it was noted, in pertinent part, that the 
veteran had pain in his back and legs, mostly on the left 
side.  The veteran complained of pain while moving his back 
muscles.  However, there were no acute spasm of the muscles 
and musculature of the veteran's back was normal.  Flexion of 
the lumbar spine was to 55 degrees, extension was to 15 
degrees, right lateral was to 20 degrees, and left lateral 
was to 15 degrees (the veteran complained of pain while doing 
all these movements).  The veteran had a slight decrease in 
touch on the outer side of the left leg.  There was a scar 
from his laminectomy, which was well healed, non-ulcerated, 
and healthy looking.  Motor function was 5/5 and normal.  
Deep tendon reflexes were equal and normal.

The examiner included the following text in his report:

The [veteran's] low back exhibits 
fatigability and weakness but not any 
incoordination.  I do not believe that 
this fatigability affects . . . his range 
of motion in either way[.]  The 
limitation of range of movement of the 
lumbar spine is due to pain and not due 
to fatigability and weakness as noted on 
the physical examination.

The pain [significantly] limits his 
functional activity during flare-ups or 
when the low back is used repeatedly over 
a period of time.

The intervertebral disc syndrome is 
manifested by sciatic neuropathy, pain on 
the back and lower leg, and muscle 
spasms.  However, there are no muscle 
atrophy, no loss of reflexes or absent 
ankle jerk.  The veteran finds very 
temporary relief with rest and intake of 
Motrin.

In a March 1999 supplemental statement of the case, the RO 
confirmed the 40 percent rating for status post laminectomy 
L4-L5 with history of radicular leg pain. 

II.  Analysis 

The veteran's claim for a rating in excess of that currently 
assigned for status post laminectomy L4-L5 with history of 
radicular leg pain is well grounded within the meaning of 38 
U.S.C.A. § 5107(a).  That is, the Board finds that the 
veteran has presented a claim that is plausible.  Further, 
the Board is satisfied that all relevant available evidence 
has been properly developed and that no further assistance is 
required to comply with the duty to assist under 38 U.S.C.A. 
§ 5107(a).
 
As noted above, by a February 1994 rating decision, the RO 
granted service connection for status post laminectomy L4-l5 
with history of radicular leg pain, and assigned a 10 percent 
rating for this condition, effective from July 1, 1993, under 
Diagnostic Code 5293 of VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4.  In a March 1999 supplemental 
statement of the case, the RO confirmed the 40 percent rating 
for status post laminectomy L4-L5 with history of radicular 
leg pain, effective from July 1, 1993.  

In Fenderson v. West, 12 Vet App 119 (1999), the United 
States Court of Veterans Appeals (known as the United States 
Court of Appeals for Veterans Claims since March 1, 1999) 
(hereinafter "the Court") held that the rule from Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994) ("Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance."), is not applicable to 
the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability.  Rather, at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found-a practice known as "staged" 
ratings.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.1 (1998).  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.2 (1998).  In cases of functional impairment, 
evaluations must be based upon lack of usefulness of the 
affected part or systems, and medical examiners must furnish, 
in addition to the etiological, anatomical, pathological, 
laboratory and prognostic data required for ordinary medical 
classification, full description of the effects of the 
disability upon the person's ordinary activity.  These 
requirements for evaluation of the complete medical history 
of the claimant's condition operate to protect claimants 
against adverse decisions based upon a single, incomplete, or 
inaccurate report, and to enable the VA to make a more 
precise evaluation of the level of the disability and of any 
changes in the condition.  38 C.F.R. § 4.10 (1998); Schafrath 
v. Derwinski, 1 Vet.App. 589, 594 (1991).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (1998). 

Federal regulations further provide: 

Disability of the musculoskeletal system 
is primarily the inability, due to damage 
or infection in parts of the system, to 
perform the normal working movements of 
the body with normal excursion, strength, 
speed, coordination, and endurance.  It 
is essential that the examination on 
which ratings are based adequately 
portray the anatomical damage, and the 
functional loss, with respect to all 
these elements.  The functional loss may 
be due to absence of part, or all, of the 
necessary bones, joints and muscles, or 
associated structures, or to deformity, 
adhesions, defective innervation, or 
other pathology, or it may be due to 
pain, supported by adequate pathology and 
evidenced by the visible behavior of the 
claimant undertaking the motion.  
Weakness is as important as limitation of 
motion, and a part which becomes painful 
on use must be regarded as seriously 
disabled.  A little used part of the 
musculoskeletal system may be expected to 
show 
evidence of disuse, either through 
atrophy, the condition of the skin, 
absence of normal callosity, or the like. 

38 C.F.R. § 4.40 (1998).  

As regards the joints the factors of 
disability reside in reductions of their 
normal excursion of movements in 
different planes.  Inquiry will be 
directed to these considerations: 

(a)	Less movement than normal (due to 
ankylosis, limitation or blocking, 
adhesions, tendon-tie-up, contracted 
scars, etc.). 

(b)	More movement than normal (from 
flail joint, resections, nonunion of 
fracture, relaxation of ligaments, etc.). 

(c)	Weakened movement (due to muscle 
injury, disease or injury of peripheral 
nerves, divided or lengthened tendons, 
etc.). 

(d)	Excess fatigability. 

(e)	Incoordination, impaired ability to 
execute skilled movements smoothly. 

(f)	Pain on movement, swelling, 
deformity or atrophy of disuse.

Instability of station, disturbance of 
locomotion, interference with sitting, 
standing and weight-bearing are related 
considerations.

For the purpose of rating disability from 
arthritis, the shoulder, elbow, wrist, 
hip, knee, and ankle are considered major 
joints; multiple involvements of the 
interphalangeal, metacarpal and carpal 
joints of the upper extremities, the 
interphalangeal, metatarsal and tarsal 
joints of the lower extremities, the 
cervical vertebrae, the dorsal vertebrae, 
and the lumbar vertebrae, are considered 
groups of minor joints, ratable on a 
parity with major joints.  The 
lumbosacral articulation and both 
sacroiliac joints are considered to 

be a group of minor joints, ratable on 
disturbance of lumbar spine functions. 

38 C.F.R. § 4.45 (1998).  

In DeLuca v. Brown, the Court held that in evaluating a 
service-connected disability involving a joint, the Board 
erred in not adequately considering functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  The Court held that 
Diagnostic Codes pertaining to range of motion do not subsume 
38 C.F.R. § 4.40 and § 4.45, and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  The Court remanded the case to the Board to 
obtain a medical evaluation that addressed whether pain 
significantly limits functional ability during flare-ups or 
when the joint is used repeatedly over time.  The Court also 
held that the examiner should be asked to determine whether 
the joint exhibits weakened movement, excess fatigability, or 
incoordination.  If feasible, these determinations were to be 
expressed in terms of additional range of motion loss due to 
any pain, weakened movement, excess fatigability, or 
incoordination.  

The Court has also held that a service-connected disability 
may be assigned separate disability ratings under more than 
one diagnostic code, as long as none of the symptomatology 
for any one of the conditions is duplicative of or 
overlapping with the symptomatology of the other conditions.  
See Esteban v. Brown, 6 Vet. App. 259, 261-262 (1994).  
Moreover, VAOPGCPREC 36-97 (Dec. 1997) instructed that 
Diagnostic Code 5293, intervertebral disc syndrome, involves 
loss of range of motion because the nerve defects and 
resulting pain associated with injury to the sciatic nerve 
may cause limitation of motion of the cervical, thoracic, or 
lumbar vertebrae.  Therefore, pursuant to Johnson v. Brown, 9 
Vet.App. 7 (1996), 38 C.F.R. §§ 4.40 and 4.45 must be 
considered when a disability is evaluated under this 
diagnostic code.

Federal regulations further provide:

Degenerative arthritis established by X-
ray findings will be rated on the basis 
of limitation of motion under the 
appropriate diagnostic codes for the 
specific joint or joints involved (DC 
5200 etc.).  When however, the limitation 
of motion of the specific joint or joints 
involved is noncompensable under the 
appropriate diagnostic codes, a rating of 
10 pct is for application for each such 
major joint or group of minor joints 
affected by limitation of motion, to be 
combined, not added under diagnostic code 
5003.  Limitation of motion must be 
objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory 
evidence of painful motion.

38 C.F.R. § 4.71a, Diagnostic Code 5003 (1998).

When there is unfavorable ankylosis of the lumbar spine, a 50 
percent disability rating is assigned, and where the 
ankylosis is favorable, a 40 percent disability evaluation is 
assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5289 (1998).  

Where limitation of motion of the lumbar spine is "severe," 
a 40 percent disability evaluation is assigned.  Where 
limitation of motion is characterized as "moderate," a 20 
percent disability rating is assigned, and a 10 percent 
rating is assigned where there is "slight" limitation of 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (1998).  
While the veteran's limitation of motion of the lumbar spine 
could conceivably merit a 40 percent rating, this is the 
maximum rating available under Diagnostic Code 5292.

The Board notes that the currently assigned 40 percent 
evaluation is the maximum available based on limitation of 
motion under 38 C.F.R. § 4.71a, Diagnostic Code 5292 (1998), 
and in excess of the maximum allowable evaluation under 38 
C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (1998) pertaining 
to arthritis.  Further, the claims file contains competent 
and probative evidence that the veteran retains motion in his 
spine.  Ankylosis is defined as immobility and consolidation 
of a joint due to disease, injury, or surgical procedure.  
See Lewis v. Derwinski, 3 Vet. App. 259 (1992).  As the 
veteran's spine is not ankylosed, application of 38 C.F.R. § 
4.71a, Diagnostic Code 5286 (1998) is not warranted.

In a case of severe lumbosacral strain involving the listing 
of the whole spine to the opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteo- 
arthritic changes or narrowing or irregularity of the joint 
space, or involving some of the above characteristics with 
abnormal mobility on forced motion, a 40 percent evaluation 
is in order.  Where there is muscle spasm on extreme forward 
bending and a loss of lateral spine motion, unilateral, in a 
standing position, a 20 percent rating is in order.  With 
characteristic pain on motion, a 10 percent rating is 
appropriate, and a noncompensable rating is for assignment 
with slight subjective symptoms only.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (1998).  As with Diagnostic Code 5292, a 
40 percent rating is the maximum available under Diagnostic 
Code 5295.

However, under Diagnostic Code 5293, where there is 
pronounced intervertebral disc syndrome, with persistent 
symptoms compatible with sciatic neuropathy, with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disk, with little intermittent relief, a 
60 percent rating is to be assigned.  Where there is severe 
intervertebral disc syndrome involving recurring attacks with 
intermittent relief, a 40 percent evaluation is appropriate.  
Where there is moderate intervertebral disc syndrome with 
recurring attacks, a 20 percent rating is for assignment.  
Mild intervertebral disc syndrome warrants a 10 percent 
rating, and cured, post-operative intervertebral disc 
syndrome warrants a noncompensable rating.  38 C.F.R. § 
4.71a, Diagnostic Code 5293 (1998).

The evidence of record establishes that the veteran's service 
connected low back disability warrants a rating of 60 
percent.  That is, iIn assessing the severity of the 
condition in conjunction with the rating criteria set forth 
in the appropriate diagnostic codes, the Board concludes that 
it is most appropriately rated 60 percent under Diagnostic 
Code 5293.  It is recognized that the examination reports do 
not show entitlement to this rating when reviewing the 
examination findings of record.  For example, the spinal cord 
examination in August 1997 essentially found the veteran's 
back and leg pains to be neurologically negative.  Joint 
sense in the lower extremities was normal.  During the VA 
examination in October 1998, the veteran was noted to have 
sciatic neuropathy, however, there was no muscle atrophy, 
loss of reflexes or absent ankle jerk.  However, 
consideration has also been given to DeLuca.  Upon review of 
the records from the Fayetteville VAMC and Camp Lejeune Naval 
Hospital, the Board notes that the veteran has had a 
consistent history of flare-ups of his back pain, which have 
been described as "acute" and "great," and which the 
veteran has himself said stop him "cold."  These flare-ups 
apparently disable the veteran for several days at least, 
forcing him to lose time from work.  Bedrest appears to be 
the only real help.  Moreover, during his October 1998 VA 
examination, the veteran was noted to have continued pain, 
weakness, and fatigability.  While the fatigability and 
weakness were not considered factors in the veteran's 
limitation of motion, his pain was specifically noted to 
significantly limit his functional activity during flare-ups 
or when the low back was used repeatedly over time.  It is 
clear that the veteran has experienced, throughout the period 
of his appeal, significant pain from flare-ups and repeated 
use, and therefore, the Board finds that a 60 percent rating 
is warranted. 

The Board also notes that a separate evaluation may be 
assigned for scars as permitted by the Court's holding in 
Esteban v. Brown, 6 Vet. App. 259 ( 1994).  The Court held 
that for purposes of determining whether the appellant is 
entitled to separate ratings, and not violate the prohibition 
against pyramiding, the critical element is that none of the 
symptomatology be duplicative of or overlapping with the 
symptomatology of the other conditions.  The Court held that 
the various symptoms in that case were "separate and 
distinct" manifestations.  In this case, however, the scar 
resulting from the veteran's laminectomy was described during 
the August 1997 VA examination as well healed, and during the 
October 1998 VA examination as well-healed, non-ulcerated, 
and healthy looking.  Moreover, the veteran has never made 
any specific complaints related to his surgical scar.  
Therefore, as there are no symptomatology arising from the 
veteran's laminectomy scar, the Board finds that a separate 
evaluation for a symptomatic scar is not warranted. 


ORDER

Entitlement to a 60 percent rating for status post 
laminectomy L4-L5 with history of radicular leg pain is 
granted under the provisions of 38 C.F.R. Part 4, Diagnostic 
Code 5293, subject to the applicable criteria pertaining to 
the payment of monetary benefits.

REMAND

As detailed above, the veteran has repeatedly asserted that 
his low back disability has interfered with his employment.  
As such, this assertion appears to have reasonably raised the 
issue of whether there is "marked interference" with the 
veteran's employment and earning capacity deriving from the 
veteran's service-connected status post laminectomy L4-L5 
with history of radicular leg pain.

In Spurgeon v. Brown, 10 Vet. App. 194 (1997), the Court 
concluded that a remand was required due to the Board's 
failure to notify the appellant in that case that he was 
responsible for furnishing employment records to support his 
claim that his service-connected wrist disability affected 
his employment.  The Court noted that one of the criteria for 
purposes of determining whether to award an extraschedular 
rating in "exceptional" cases under 38 C.F.R. § 3.321(b)(1) 
is a showing that a disability causes "marked interference 
with employment."  In Spurgeon, the appellant testified that 
his wrist condition had "quite disturbed" his work and that 
he had missed 800 hours of work at the U.S. Postal Service.  
There was no evidence in the record, however, that VA ever 
attempted to secure the appellant's employment records and no 
evidence that VA ever notified the appellant that he had the 
ultimate responsibility of furnishing the records.  In this 
regard, the Court noted that if VA (for whatever reason) 
could not or would not request the veteran's employment 
records, it had, at a minimum, an obligation to advise the 
appellant of their relevance to his claim.  38 C.F.R. § 
3.159(c); 38 U.S.C. § 5103(a).  Because it did not, a remand 
was required.

In the present case, the RO has concluded (as reflected in 
the March 1999 supplemental statement of the case) that 
submission to the Chief Benefits Director or the Director, 
Compensation and Pension Service for consideration of an 
extraschedular rating was not warranted.  However, the RO has 
not formally attempted to secure the veteran's employment 
records or notify the veteran of his ultimate responsibility 
in furnishing these most relevant records in relation to the 
claim to extraschedular benefits under 38 C.F.R. § 3.321 (b) 
(1998).  The RO has also not advised the veteran of the need 
to provide evidence of frequent periods of hospitalization.  
Therefore, the issue of entitlement to an extraschedular 
evaluation is not ripe for appellate review and must be 
Remanded for due process requirements.

Based on the foregoing, the Board finds that further 
development of the record is required to determine whether an 
extraschedular evaluation is warranted.  Accordingly, this 
matter is REMANDED to the RO for the following action:

1.  The RO should request the veteran to 
provide signed authorizations so that his 
employment records may be requested 
(including those of any former 
employers).  If and when copies of the 
veteran's employment records are 
obtained, they should be permanently 
associated with the claims file.  If the 
VA is unable to obtain this information, 
the veteran should be so notified and 
given an opportunity to do so.

2.  The RO should also advise the veteran 
in writing that he may submit proof of 
marked interference with his employment, 
to include an up-to-date employment 
history.  This should contain a notation 
of all employment from June 1993, 
including time lost from such employment 
or jobs lost due to his service connected 
low back disability.  He should also be 
requested to submit evidence of frequent 
periods of hospitalization for his low 
back disability in support of his claim 
for an extraschedular evaluation.  Any 
medical evidence submitted by the veteran 
in this regard should be permanently 
associated with the claims file.  

3. Thereafter, the RO should again 
consider whether the criteria for 
submission for assignment of an 
extraschedular evaluation for service 
connected status post laminectomy L4-L5 
with history of radicular leg pain, 
pursuant to 38 C.F.R. § 3.321(b)(1) are 
met.  If such criteria are met, then the 
matter should be referred to the 
Undersecretary for Benefits or the 
Director of the Compensation and Pension 
Service for appropriate action.  

4.  If the issue pertaining to an extra-
schedular evaluation is unfavorable to 
the veteran, he and his representative 
should be furnished with a supplemental 
statement of the case and given a 
reasonable opportunity to respond.  The 
supplemental statement of the case should 
contain a recitation of the provisions of 
38 C.F.R. § 3.321(b) (1998).  

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  The purpose of this remand is to ensure due process 
and obtain additional information.  No inference should be 
drawn regarding the final disposition of the veteran's claim 
concerning entitlement to an extraschedular evaluation as a 
result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
Iris S. Sherman
	Member, Board of Veterans' Appeals

 

